DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Reconsideration
Applicant's reply dated 11/24/2021 has been entered. Claims were not amended with the instant reply. Claims 1-20 remain pending, of which claims 1-12 are being considered on their merits. Claims 13-20 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
Applicant’s arguments on pages 3-5 of the reply are found persuasive of error, in that neither Rapoport nor Stevens teach depositing the electrospun fibers on the inner surface of the inner wall of any fluidic device and so the obviousness rejection of record over Rapoport and Stevens is withdrawn. It is further noted that the claimed method would appear to proceed against accepted/conventional wisdom in this art as electrospun fibers are typically deposited on a mandrel, drum, or other collecting surface (such as the representative teachings of Rapoport) or the electrospinning solution is formulated such that tubes are directly for formed. For example, see Li et al. (Small (2005), 1(1), 83-86; Reference U). See M.P.E.P. § 2145(X)(D)(3).
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-9, and 11 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 2 and “about” in claims 6-9 and 11 are relative terms which renders these claims indefinite.  The terms "substantially" and “about” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Particularly, is not reasonably clear from both the claims and disclosure what degree of variability is and is not permitted by these terms in the claims. Correction is required.

Response to Remarks
Applicant’s remarks on pages 2-3 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
On pages 2 and 3, Applicant traverse the indefiniteness rejections of record by alleging “substantially” and “about” are definite terms. Even with the cited dictionary definition of “substantial” as relied up on the remarks, they are not found persuasive of error because “substantially” and “about” are terms of degree that create a zone of confusion with respect to claim scope, and the specification does not define “substantially” and does not define “about” and dose not define what degree of 
Applicant is referred to Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (2008).  A five member expanded panel of the Board held that "if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 USC 112, second paragraph, as indefinite."  Applicant is also referred to Nautilus Inc., v. Biosig Instruments, Inc., 110 USPQ2d 1688 (2014) in which the Court held that a claim is indefinite if the specification and prosecution history fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention (p1689)The Court also held that a patent must be precise enough to afford clear notice of what is claimed thereby "appris[ing] the public of what is still open to Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (1996)), in a manner that avoids "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims," (citing United Carbon Co., v. Binney & Smith Co., 317 U.S. 228, 236 (1942)) (Nautilus, p1689).

Conclusion
Claims 1, 3-5, 10, and 12 are allowed. Claims 2, 6-9, and 11 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653